 


109 HR 5106 IH: To amend the National Science Foundation Authorization Act of 2002 to authorize grants for Partnerships for Access to Laboratory Science (PALS).
U.S. House of Representatives
2006-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5106 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2006 
Mr. Hinojosa introduced the following bill; which was referred to the Committee on Science, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the National Science Foundation Authorization Act of 2002 to authorize grants for Partnerships for Access to Laboratory Science (PALS). 
 
 
1.Authorization of appropriationsSection 5(e) of the National Science Foundation Authorization Act of 2002 (116 Stat. 3039) is amended to read as follows: 
 
(e)Fiscal year 2007 
(1)In generalThere are authorized to be appropriated to the Foundation $9,839,262,000 for fiscal year 2007. 
(2)Specific allocationOf the amounts appropriated pursuant to paragraph (1), $50,000,000 shall be for the Partnerships for Access to Laboratory Sciences described in section 10A.. 
2.Authorization for Partnerships for Access to Laboratory SciencesSection 8 of the National Science Foundation Authorization Act of 2002 (116 Stat. 3043) is amended by adding at the end the following new paragraph: 
 
(12)Partnerships for Access to Laboratory Science (PALS)The partnerships for access to laboratory science described in section 10A.. 
3.Partnerships for Access to Laboratory Science describedThe National Science Foundation Authorization Act of 2002 (42 U.S.C. 1861 note) is amended by inserting after section 10 the following new section: 
 
10A.Partnerships for Access to Laboratory Science (PALS) 
(a)Program authorized 
(1)In general 
(A)Authority to make grantsThe Director shall carry out a program to award grants to high-need local educational agencies to establish partnerships for access to laboratory science to improve laboratories and provide instrumentation as part of a comprehensive program to enhance the quality of mathematics, science, engineering, and technology instruction at the secondary school level. 
(B)Criteria for awarding grantsGrants shall be awarded under this section on a competitive, merit-reviewed basis. 
(2)PartnershipsIn order to be eligible to receive a grant under this section, a high-need local educational agency shall enter into a partnership that— 
(A)includes an institution of higher education or a community college; 
(B)includes a business or eligible nonprofit organization; and 
(C)may include a State educational agency, other public agency, National Laboratory, or community-based organization. 
(3)Federal shareThe Federal share of the cost of activities carried out using amounts from a grant under this section shall not exceed 33 percent. 
(4)DurationA high-need local educational agency that receives approval of a grant application submitted under this section shall be eligible to receive grants under this section for activities described in the application for a period of 3 fiscal years. 
(5)Plan requiredIn order to be eligible for a grant under this section, a high-need local educational agency shall submit to the Director a plan, developed in consultation with teachers, science administrators, scientists, education researchers, and other individuals with expertise in laboratory science and classroom instruction, for carrying out the program under this section. Such plan shall— 
(A)describe how the proposed laboratory improvements and instrumentation are consistent with State mathematics and science academic achievement standards; 
(B)describe how the proposed laboratory improvement and instrumentation are part of a comprehensive program to enhance the quality of mathematics, science, engineering, and technology instruction, including a description of how the laboratory experiences— 
(i)are designed to produce clear learning outcomes; 
(ii)are sequenced to complement the classroom science instruction; 
(iii)are designed to integrate science learning with science content; and 
(iv)will incorporate ongoing student reflection and discussion; 
(C)describe professional development and training activities for teachers and school personnel who will be working in the laboratory facilities; 
(D)provide assurances that all safety requirements as required by State or local ordinance or by the Director will be met;  
(E)describe how the laboratory and instrumentation will be maintained after the period of financial assistance provided under the grant; and 
(F)describe how assessment methods will be used to expand the available research literature regarding the effect of laboratory science on student understanding of scientific concepts and student achievement. 
(6)Uses of fundsGrants awarded under this section— 
(A)shall be used to supplement and not supplant existing programs or activities; and 
(B)shall be used for activities that draw upon the expertise of all partners to improve secondary science education by improving laboratories and providing instrumentation as part of a comprehensive program to enhance the quality of mathematics, science, engineering, and technology instruction at the secondary school level in a manner that is consistent with State mathematics and science student academic achievement standards, including— 
(i)development of a plan for laboratory improvement and instrumentation that is consistent with State mathematics and science academic achievement standards; 
(ii)purchase, rental, or leasing of equipment, instrumentation, and other scientific educational materials; 
(iii)maintenance, renovation, and improvement of laboratory facilities; 
(iv)professional development and training for teachers; 
(v)development of curricula and instructional programs designed to integrate the laboratory experience with classroom instruction; 
(vi)training in laboratory safety for a school personnel; 
(vii)design and implementation of hands-on laboratory experiences to encourage the interest of individuals identified in section 33 or 34 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b) in mathematics, science, engineering, and technology and help prepare such individuals to pursue postsecondary studies in these fields; 
(viii)development of tools to evaluate activities funded under this subsection; and 
(ix)any other activities the Director determines will accomplish the goals of this subsection. 
(7)Limitation on use of fundsGrants awarded under this section shall not be used for construction of new facilities.  
(b)Selection process 
(1)ApplicationA high-need local educational agency seeking a grant under this section shall submit an application to the Director at such time, in such manner, and containing such information as the Director may require. The application shall include, at a minimum— 
(A)a description of the partnership entered into under subsection (a)(2) and the role that each member will play in implementing the proposal; 
(B)the plan described in subsection (a)(5); 
(C)a description of each of the activities to be carried out using amounts from the grant, together with— 
(i)a description of how such activities will be aligned with State mathematics and science student academic achievement standards and with other activities that promote student achievement in mathematics and science; 
(ii)a description of how such activities will be based on a review of relevant research, including best practices; 
(iii)a description of why such activities are expected to improve student performance and strengthen the quality of mathematics and science instruction; 
(iv)a description of any activities that will encourage the interest of individuals identified in section 33 or 34 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b) in mathematics, science, engineering, and technology and how such activities will help prepare such individuals to pursue postsecondary studies in these fields; and 
(v)a description of how changes in student achievement will be assessed;  
(D)a description of how the partnership will assess its success; and 
(E)a description of how programmatic assessments will be made available to the larger research community. 
(2)Review of applicationsIn evaluating the applications submitted under paragraph (1), the Director shall consider, at a minimum— 
(A)the ability of the partnership to carry out effectively the proposed programs; 
(B)the degree to which activities carried out by the partnership are based on relevant research, including best practices, and are likely to result in increased student achievement; 
(C)the degree to which such activities are aligned with State mathematics and science student academic achievement standards; 
(D)the likelihood that the partnership will demonstrate activities that can be widely implemented as part of larger scale reform efforts; and 
(E)the extent to which the activities will encourage the interest of individuals identified in section 33 or 34 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b) in mathematics, science, engineering, and technology and will help prepare such individuals to pursue postsecondary studies in these fields. 
(c)Accountability and dissemination 
(1)Assessment requiredThe Director shall evaluate the program established under this section. At a minimum, such evaluation shall— 
(A)use a common set of benchmarks and assessment tools to identify best practices and materials developed and demonstrated by the partnerships; and 
(B)to the extent practicable, compare the effectiveness of practices and materials developed and demonstrated by the the partnerships authorized under this section with those of partnerships funded by other State or Federal agencies. 
(2)Dissemination 
(A)Dissemination of resultsThe Director shall make the results of the evaluation required under paragraph (1) available to the public and shall provide such results to the Committee on Science and the Committee on Education and the Workforce of the House of Representatives, and to the Committee on Commerce, Science, and Transportation and the Committee on Health, Education, Labor, and Pensions of the Senate. 
(B)Dissemination of materialsThe Director shall make widely available to the public materials developed under the program established under this section that are demonstrated to be effective. 
(d)Technical assistance and coordination 
(1)Technical AssistanceAt the request of a high-need local educational agency, the Director shall provide the agency with technical assistance in meeting any requirements of this section, including providing advice from experts on how to develop— 
(A)a quality application for a grant; and 
(B)quality activities from funds received from a grant under this section. 
(2)Annual meetingThe Director, in consultation with the Secretary of Education, shall convene an annual meeting of the high-need local educational agencies that are recipients of a grant under this section to foster greater national collaboration. 
(3)Report on coordinationThe Director, in consultation with the Secretary of Education, shall provide to the Committee on Science and the Committee on Education and the Workforce of the House of Representatives, and to the Committee on Commerce, Science, and Transportation and the Committee on Health, Education, Labor, and Pensions of the Senate, an annual report describing how the program authorized under this section has been and will be coordinated with the program authorized under part B of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.). The report required by this paragraph shall be submitted concurrently with the President’s annual budget request. 
(e)DefinitionsIn this section, the following definitions apply: 
(1)High-need local educational agencyThe term high-need local educational agency includes a local educational agency eligible to receive a grant under the Rural and Low-Income School Program authorized by section 6221 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7351). 
(2)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).  .  
 
